DETAILED ACTION

1. This communication is in response to the Remarks filed on 09/15/2021.  The present application is being examined under the AIA  first to invent provisions.  

  1a. Status of the claims:  
        Claims 1-20 are pending.
Response to Argument
2. Applicant's arguments filed 09/15/2021 have been fully considered and they are convincing.  New prior arts are cited.
          Claim Rejections - 35 USC § 103  
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
            the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
            which the invention was made. 

3a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
            4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

DAO et al. (hereinafter "DAO") (US 2017/0317894 A1) in view of SECADES et al. (hereinafter “SECADES”) (US 2009/0135731 A1).    

Regarding claim 1,  DAO discloses a mobile terminal, comprising:
         a memory ( a memory (DAO, [0211])); a communication module ( an interface (DAO, [0210])); and a processor ( a processor (DAO, [0210]) configured to monitor network status using the communication module (monitoring network resource status using UP function 120 (DAO, [0126])), and control a packet data unit (PDU) session  (a control data session is controlling a PDU session, DAO, [0126])) based on the application information and the network status (the amount of specific traffic by a quality of service for the traffic provided by a RAN (radio access network) to a user is based on network status and application status information, DAO, [00218])).     

          DAO does not disclose a processor configured to identify application information stored in the memory.

          KAWASAKI discloses a processor configured to identify application information stored in the memory (an identification information being stored at a semiconductor memory where the identification information being an application identification information (KAWASAKI, [0119], [0041])).

           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate KAWASAKI’s teachings with DAO’s teachings. One skilled in the art would be motivated to combine them in order to retrieve efficiently application in a memory by identifying in the memory the information about the application in the memory.

Regarding claim 2,  DAO and KAWASAKI disclose the mobile terminal of claim 1, wherein the processor is further configured to establish the PDU session based on the application information or the network status and execute an application corresponding to the established 

Regarding claim 16, claim 16 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 2, thus the same rationale applies. 

3c. Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2 and 16-17  above, and further in view of LI et al. (hereinafter “LI”) (US 2018/0192390 A1).  

Regarding claim 3, DAO and KAWASAKI disclose the mobile terminal  of claim 1. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to 15establish the PDU session per application.

            LI discloses wherein the processor is further configured to 15establish the PDU session per application (LI discloses establishing a PDU session dedicated to a computing application (dedicated to an application equated to per application) (LI , [0511])).    

           It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate LI’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to have a PDU session allocated to an application by dedicated the PDU session to the application.

3d. Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2 and 16-17  above, and further in view of WANG et al. (hereinafter “WANG”) (US 2020/0037148 A1).  



           DAO  in view of KAWASAKI do not disclose wherein the processor is further configured to install an application in response to a user request, determine whether a PDU session is able to be established for the installed application, and establish the PDU session corresponding to 20the installed application based on the PDU session being able to be established. 

       WANG discloses wherein the processor is further configured to install an application in response to a user request (WANG discloses  installing a software application after a UE request (WANG , [0009])) , determine whether a PDU session is able to be established for the installed application (WANG discloses the installation of the software installation being determined by the continuity of mode for a to - be – established PDU session (WANG , [0009])).   , and establish the PDU session corresponding to 20the installed application based on the PDU session being able to be established (WANG discloses a PDU session being established based on indication information from installed software application (WANG , [0009])).      

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate WANG’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to improve the installation of a software application by installing the software application based on a PDU session of the software application.

3e. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI,  in view of WANG as applied to claims 1-2, 4, and 16-17  above, and further in view ZU et al. (hereinafter “ZU”) (US 2020/0351716 A1). 

Regarding claim 5, DAO,  KAWASAKI, and WANG disclose the mobile terminal  of claim 4.

wherein the processor is further configured to control the PDU session according to the network status based on the PDU session being unable to be established for the installed application.  
 
            ZU discloses wherein the processor is further configured to control the PDU session according to the network status based on the PDU session being unable to be established for the installed application (ZU discloses establishment unit transmit at least a part of the application program through a second PDN connection when the network status does not satisfy the quality of service requirement for a program application program (ZU, [0028])).   
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings and in view of WANG’s teachings. One skilled in the art would be motivated to combine them in order to at least transfer a part of an application program whenever the quality of server for transmitting the entire application is not satisfy.    

3f. Claims 6 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over DAO,  in view of KAWASAKI  as applied to claims 1-2 and 16-17  above, and further in view of ZU et al. (hereinafter “ZU”) (US 2020/0351716 A1).  

Regarding claim 6, DAO and KAWASAKI disclose the mobile terminal  of claim 1.

           DAO in view of  KAWASAKI disclose do not disclose wherein the processor is further configured to in response to a request for terminating execution of an application for which the PDU session is established, release the PDU session corresponding to the application and terminate the execution of the application.   

            ZU discloses wherein the processor is further configured to in response to a request for terminating execution of an application for which the PDU session is established(ZU discloses releasing a second PDN connection in response to stopping running the application program (ZU, [0022])), release the PDU session corresponding to the application and terminate the execution of the application (ZU discloses stopping a running application (ZU, [0022])).    
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to efficiently terminate an application program whenever an application program terminating.  
  
Regarding claim 108, DAO and KAWASAKI disclose the mobile terminal  of claim 1. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to change the PDU session corresponding to an executing application based on the network status.   

            ZU discloses wherein the processor is further configured to change the PDU session corresponding to an executing application based on the network status (ZU discloses whether a network status of the currently accessed mobile network satisfies a quality of service for starting a second application program, the second application program is done through a second PDN connection (second application program done through a second PDU connection corresponding to a change of PDU session (ZU, [0010])).  
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to efficiently change the PND connection when the quality of service for the access of a mobile network satisfies the connection for the second application.

3f. Claims 7 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over DAO,  in view of KAWASAKI  as applied to claims 1-2 and 16-17  above, and further in view of Kamble et al. (hereinafter “Kamble”) (US 2017/0006065 A1) and in view of ZU.  



            DAO in view of KAWASAKI do not disclose wherein the processor is further configured to release the PDU session corresponding to an executing application based on the network status and terminate execution of the executing application.   

            Kamble discloses wherein the processor is further configured to release the PDU session corresponding to an executing application based on the network status ( based on status of the network , instance of application being run (Kamble, [0108])).

            It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kamble’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to efficiently starting an application by starting the application whenever the network status is appropriate.

           DAO in view of KAWASAKI and in view of Kamble do not disclose wherein the processor is further configured to terminate execution of the executing application.

            ZU discloses wherein the processor is further configured to terminate execution of the executing application (ZU discloses stopping a running application (ZU, [0022])).     
 
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate ZU’s teachings with DAO’s teachings in view of KAWASAKI’s teachings and in view of Kamble’s teachings. One skilled in the art would be motivated to combine them in order to efficiently terminate an application program whenever an application program is found breaching security. 

Regarding claim 18, claim 18 is substantially similar to claim 7, thus the same rationale applies. 

DAO in view of KAWASAKI  as applied to claims 1-2 and 16-17  above, and further in view of Kojima (2008/0244057 A1).  

 Regarding claim 9, DAO and KAWASAKI disclose the mobile terminal  of claim 1.

           DAO in view of KAWASAKI do not disclose where the processor is further configured to 15generate an application list based on the network status and notify a user of a presence of an installable application based on the application list including the installable application.    

       Kojima discloses where the processor is further configured to 15generate an application list based on the network status (Kojima discloses a list of information about applications being generated using the status of the resource management server (server of a network) ( Kojima, [0065])) and notify a user of a presence of an installable application based on the application list including the installable application (Kojima discloses based a list of information about applications, a panel of UI is being provided with a list of application that can run in a device ( application that can run in a device is equated to executable application) ( Kojima, [0065])).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to notify a user about available applications in a management server that can run in a device  by making a list of the applications that can run in a device available for a user.  

Regarding claim 10, DAO,  KAWASAKI, and Kojima disclose the mobile terminal  of claim 9. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to install the installable application based on settings of the mobile terminal  or a user input.  

       Kojima discloses wherein the processor is further configured to install the installable application based on settings of the mobile terminal  or a user input (Kojima discloses installing the installable application is based on a device information such as resource information, version information, and model number ( device information is equated to device setting)  ( Kojima, [0066]-[0067])).     

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to find out if an application is installable in a device by using the device setting to find out if the application can be installed in the device.   

Regarding claim 11, DAO and KAWASAKI disclose the mobile terminal  of claim 1.  

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to generate an application list based on the network status and notify a user of a presence of an executable application based on the application list including the executable application.    

            Kojima discloses wherein the processor is further configured to generate an application list based on the network status (Kojima discloses a list of information about applications being generated using the status of the resource management server (server of a network) ( Kojima, [0065]))  and notify a user of a presence of an executable application based on the application list including the executable application (Kojima discloses a notification of installation request being sent specifying the waiting for the processing next step
 ( Kojima, [0070]).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to 

Regarding claim 12, DAO,  KAWASAKI, and Kojima disclose the mobile terminal  of claim 11.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to 431398-1232 (YPF201905-0008/USDMC) execute the executable application based on a settings of the mobile terminal  or a user input.  

           Kojima discloses wherein the processor is further configured to 431398-1232 (YPF201905-0008/USDMC) execute the executable application based on a settings of the mobile terminal  or a user input (Kojima discloses installing the executable application is based on the type of device operating or equipment information (setting of an equipment is part of information of the equipment) (server of a network) (Kojima, [0065])).     

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to find out if an application can be run in a device by using the device setting to find out if the application can be installed in the device.   

Regarding claim 19, DAO and KAWASAKI disclose the method of claim 16.

           DAO in view of KAWASAKI do not disclose further comprising: generating an application list based on the network status; and  10executing, if an executable application exists in the application list, the executable application, based on a setting of the mobile terminal  or a user input.       

       Kojima discloses further comprising: generating an application list based on the network status (Kojima discloses a list of information about applications being generated using the status of the resource management server (server of a network) ( Kojima, [0065])); and  10executing, if an executable application exists in the application list, the executable application, based on a setting of the mobile terminal  or a user input (Kojima discloses installing the executable application is based on the type of device operating or equipment information (setting of an equipment is part of information of the equipment) (server of a network) (Kojima, [0065])).       

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate Kojima’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to find out if an application can be run in a device by using the device setting to find out if the application can be installed in the device.     
 
3h. Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DAO, in view of KAWASAKI as applied to claims 1-2 and 16-17  above, and further in view of RYOO et al. (hereinafter “RYOO”) (2020/0037345 A1).  

Regarding claim 13, DAO and KAWASAKI disclose the mobile terminal  of claim 1.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to collect a use history of an application and release the PDU session corresponding to a running 5application based on the use history.    

       RYOO discloses wherein the processor is further configured to collect a use history of an application (RYOO discloses previous  activity history of a UE application (RYOO, [0856]))and release the PDU session corresponding to a running 5application based on the use history (RYOO discloses release of PDU session on the basis of information and flow and latency (RYOO, [0639]); information being disclosed in [0856] as previous activity history  of UE session where previous activity history is equated to previous use history). 

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of 

Regarding claim 14, DAO, KAWASAKI, and RYOO disclose the mobile terminal  of claim 13.

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to control to configure a priority based on the use history and release the PDU session corresponding to the running application based on the network status and the priority. 

         RYOO  discloses wherein the processor is further configured to control to configure a priority based on the use history (RYOO discloses priority of a channel being based on application logical channel; where the application logical channel has previous activity history  of UE session where previous activity history is equated to previous use history as disclosed in (RYOO, [0856])) and release the PDU session corresponding to the running application based on the network status and the priority (RYOO discloses release of PDU session on the basis of flow and latency (flow and latency disclose the network state) and the channel priority (RYOO, [0639]) in [0419] priority between channels being disclosed).   

         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to manage radio bearer of a Scell by  releasing a PDU session based on previous activity of a  PUD session of  an  UE application.    

Regarding claim 15, DAO, KAWASAKI, and RYOO disclose the mobile terminal  of claim 13. 

           DAO in view of KAWASAKI do not disclose wherein the processor is further configured to change an application execution condition based on the use history and establish a PDU session corresponding to the application based on the changed application execution condition.    

         RYOO  disclose  wherein the processor is further configured to change an application execution condition based on the use history and establish a PDU session corresponding to the application based on the changed application execution condition (RYOO  discloses changes being performed on a PDU session based on PDU session information   (RYOO, [0639]) where the information is based on previous activity history that  is equated to previous use history as disclosed in [0856]; in addition information is also measure /criterion (measure /criterion is application execution condition) (see [0642] ).
         It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to incorporate RYOO’s teachings with DAO’s teachings in view of KAWASAKI’s teachings. One skilled in the art would be motivated to combine them in order to adapt the establishing of a PDU session based on the actual and previous activity of the PDU sessions of a UE.   

Regarding claim 20, claim 20 is substantially similar to claim 13, thus the same rationale applies. 

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARIEGEORGES A HENRY/Examiner, Art Unit 2455    



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455